DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sarah Brashears on December 27, 2021.

The application has been amended as follows: 
 	1. (Currently Amended) A vector for recursive nucleic acid-directed nuclease CRISPR editing comprising: 
an origin of replication; 
one or more editing gRNA and donor DNA pairs under the control of a first inducible promoters wherein the editing gRNA and donor DNA pairs edit target sequences in a cell; 
a first selectable marker; 
a curing target sequence, wherein the curing target sequence is cut to cleave the vector; and 
a curing gRNA sequence under the control of a second inducible promoter, wherein the curing gRNA sequence targets the curing target sequence on the vector.  

sequence is an anti-origin of replication gRNA for disabling the origin of replication of the vector.  

 	6. (Currently Amended) The vector of claim 2, wherein the curing gRNA sequence is an anti-pUC origin gRNA.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest vectors for use in methods of curing cells during recursive nucleic-acid directed nuclease editing.  The vectors comprise an origin of replication, one or more editing guide RNA and donor DNA pair, a first selectable marker, a curing target sequence and a curing gRNA sequence.  The vector provides for editing of cell, where the editing vectors are cured from the cells by induction of the promoters, resulting in transcription of the nuclease and curing guide RNA, which then cuts the first the curing target sequence, resulting in a cured cell.  The claimed vectors also provide for additional rounds of editing and curing of cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636